Citation Nr: 0508122	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-11 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to March 8, 1996 
for the grant of service connection for gastrointestinal 
disorders, including the issue of whether a June 1996 rating 
decision was clearly and unmistakably erroneous in assigning 
an effective date of March 8, 1996 for the grant of service 
connection.

2.  Entitlement to an effective date prior to March 8, 1995 
for the assignment of a total disability rating based on 
individual unemployability, including the issue of whether a 
September 1996 rating decision was clearly and unmistakably 
erroneous in assigning an effective date of March 8, 1996 for 
the total rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal from August 1999 and October 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In the August 1999 rating 
decision, the RO determined that a June 1996 RO rating 
decision was not clearly and unmistakably erroneous in 
assigning an effective date of March 8, 1996 for the grant of 
service connection for gastrointestinal disorders.  In the 
October 1999 rating decision, the RO determined that a 
September 1996 RO rating decision was not clearly and 
unmistakably erroneous in assigning an effective date of 
March 8, 1996 for a total rating based on individual 
unemployability (TDIU).

The veteran's appeals were previously before the Board in 
June 2001, at which time the Board granted an effective date 
of March 8, 1995 for the assignment of TDIU, based on the 
Board's finding that entitlement to TDIU was factually 
ascertainable for one year prior to his March 8, 1996 claim 
for an increased rating.  The Board denied entitlement to an 
effective date prior to March 8, 1995 for TDIU and denied 
entitlement to an effective date prior to March 8, 1996 for 
the grant of service connection for the gastrointestinal 
disorders.

The veteran appealed the Board's June 2001 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  As the result of a Joint Motion for Remand, a March 
2003 Order of the Court vacated the Board's decision, except 
as to the grant of the March 8, 1995 effective date for TDIU, 
and remanded the case to the Board for development and 
readjudication.  The Joint Motion requested that the 
veteran's claim be remanded because the Board had not 
presented sufficient reasons and bases to support its 
conclusion that VA provided the veteran with adequate notice 
of the information and evidence necessary to substantiate the 
claim.  The Joint Motion also sought remand due to the 
Board's failure to address the veteran's claims of clear and 
unmistakable error (CUE) in the June and September 1996 
rating decisions, which granted service connection for 
gastrointestinal disorders and entitlement to TDIU, 
respectively, and assigned effective dates of March 8, 1996.

Following the March 2003 Order, the Board remanded the case 
in October 2003 for the purpose of ensuring compliance with 
the notice provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  After the additional development requested 
by the Board was accomplished, the veteran's claims were once 
again denied in a September 2004 supplemental statement of 
the case (SSOC).  The case is now once again before the 
Board.


FINDINGS OF FACT

1.  The veteran's reopened claim for service connection for 
gastrointestinal disorders was received by the RO on March 8, 
1996.

2.  The veteran's initial claim of entitlement to TDIU was 
received by the RO on June 19, 1975 and was not acted upon by 
VA.

3.  As of March 20, 1975, the veteran's service-connected 
psychiatric disability rendered him unable to secure or 
follow a substantially gainful occupation.  There is no 
evidence showing that the veteran was totally disabled due to 
a service-connected disability prior to this date.


CONCLUSIONS OF LAW

1.  The veteran has failed to raise a valid claim of CUE in 
the June 1996 rating decision.  38 C.F.R. § 3.105 (2004).

2.  There is no basis in law for the assignment of an 
effective date earlier than March 8, 1996, for the award of 
service connection for stomach disorders.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) and (r) (2004).

3.  An effective date of March 20, 1975 for the award of a 
total disability rating based upon individual unemployability 
due to service-connected disabilities is warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
in May 1946 for the grant of service connection for his 
service-connected  gastrointestinal disorders because he has 
had those disorders since his separation from service.  He 
also contends that he is entitled to an effective date in 
March 1975 for the assignment of TDIU, because he then had to 
retire from employment due to his service-connected 
disabilities.  In the alternative, he contends that an 
effective date in 1989 be established so that following his 
death his surviving spouse may be found entitled to 
Dependency and Indemnity Compensation based on him having 
service-connected disabilities rated at 100 percent for at 
least 10 years prior to his death.  Cf. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations and factual 
background will then be briefly set forth.  Finally, the 
Board will analyze the veteran's claim and render a decision.

Preliminary Matter

As noted in the Introduction, the Court remanded this case in 
March 2003 in part to ensure compliance with the VCAA.  In 
particular, the February 2003 Court Order was based on a 
Joint Motion in which the parties agreed that in its June 
2001 decision the Board had not provided adequate reasons and 
bases to support its conclusion that VA fulfilled its 
obligations under the duty to notify provisions of the VCAA.  
The Board in turn remanded this case in October 2003 so that 
additional VCAA compliance action could be accomplished.

Pursuant to the Court's remand, the Board will now provide 
reasons and bases as to why the VCAA was complied with.

The VCAA

Pursuant to the Court's remand, the Board has considered VA's 
duty to inform the veteran of the evidence needed to 
substantiate his claim and to assist him in obtaining the 
relevant evidence.  For reasons expressed in detail below, 
the Board concludes that the veteran was provided with a VCAA 
notice letter which satisfies the notice requirements of the 
VCAA.  The RO also assisted the veteran in obtaining certain 
evidence with respect to his claim.  The content of the VCAA 
notice letter and the efforts undertaken by VA to assist the 
veteran in gathering evidence with respect to his claim will 
be outlined immediately below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 1999 and August 2000 statements of 
the case (SOC) and the September 2004 SSOC of the pertinent 
law and regulations (including those pertinent to effective 
date claims), of the need to submit additional evidence on 
his claims, and of the particular deficiencies in the 
evidence with respect to his claims.  
A VCAA letter dated February 9, 2004, which was sent to the 
veteran pursuant to the Board's October 22, 2003 remand, 
further apprised the veteran as to the issues on appeal.  The 
veteran was instructed to submit additional medical evidence, 
as well as any additional evidence or information he had 
concerning his claim.   


Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  A letter 
was sent to the veteran in February 2004 which advised him 
that VA was responsible for providing "[r]elevant records 
from any Federal agency" including "medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The veteran was further advised that VA 
would obtain "[r]elevant records not held by a Federal 
agency" including "records from State or local governments, 
private doctors or hospitals, or current or former 
employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2004 letter that 
he was responsible to provide "enough information about 
[his] records so that [VA] can request them from the person 
or agency that has them."  The veteran was also cautioned 
that "[i]t's your responsibility to make sure that we 
received all requested records that aren't in the possession 
of a Federal department or agency" (emphasis in original).  
The veteran was also instructed to "complete and sign a VA 
Form 21-4142 . . . for each non-VA doctor and medical care 
facility that treated you for the disorder."  He was asked 
to include on the VA Form 21-4142 "the complete name and 
address of each doctor and medical facility and the 
approximate dates of treatment so that we can request your 
records."  With regard to VA medical treatment, the veteran 
was asked to "provide the name and location of the facility 
and the approximate dates of treatment on the enclosed VA 
Form 21-4138."

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The February 2004 letter specifically requested that the 
veteran provide "any additional information or evidence you 
may have pertaining to your claim."  This request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board additionally notes that even though the February 
2004 letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claims in 1999.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The Board notes, however, that such a situation was 
a practical and legal impossibility, because the initial 
adjudication of this claim pre-dated the enactment of the 
VCAA in November 2000.  VA's General Counsel has held that 
the failure to provide VCAA notice prior to the enactment of 
the VCAA does not constitute error.  See VAOGCPREC 7-2004.  
VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  
After VCAA notice was provided to the veteran, the claim was 
readjudicated and a SSOC was provided to the veteran in 
September 2004.  Thus, any concerns expressed by the Court in 
Pelegrini as to adjudication of the claim before issuance of 
a VCAA notice letter have been rectified by the subsequent 
readjudication.  Therefore, there is no prejudice to the 
veteran in proceeding to consider this claim on the merits.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records as well 
as VA and private medical records.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that the VCAA may be applicable, the Board 
finds that the provisions of the VCAA have been appropriately 
complied with, as discussed above.  For reasons expressed 
immediately below, however, the Board believes that the 
provisions of the VCAA are not applicable to this case.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  As will be discussed 
later in this decision, the Board finds that such is the case 
with the veteran's earlier effective date claims.  Because 
the law and not the evidence is dispositive in the instant 
case, additional factual development would have no bearing on 
the ultimate outcome.  Accordingly, VCAA can have no effect 
on this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

With respect to the veteran's CUE claims, the Court has 
consistently held that the provisions of the VCAA do not 
apply to a claim based on a previous decision having been the 
result of CUE.  See Livesay, supra.  The Court found that an 
attempt to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, and its implementing regulation, are 
not, therefore, applicable to the adjudication of the issue 
of CUE in a prior, final decision.  A request for an earlier 
effective date based on CUE, by its very nature, involves 
only the evidence that was before the RO at the time it 
rendered the decision in which the veteran is alleging CUE.  
As a practical matter, the veteran could not submit any 
evidence contemporaneous with the current appeal which could 
potentially change the outcome.  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony regarding his claims.  
The veteran indicated in his substantive appeal that he did 
not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2004).

With respect to service connection claims which are granted 
following the submission of new and material evidence, such 
as the grant of service connection for the veteran's 
gastrointestinal disorders, governing regulation provides 
that the effective date of the award will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) and (r) 
(2004).

In the case of claims for an increased disability rating, to 
include claims for TDIU, the effective date assigned is 
generally the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1) (2003).  If, however, the claim is filed within 
one year of the date that the evidence shows that an increase 
in disability has occurred, the earliest date as of which an 
increase is factually ascertainable will be used (not 
necessarily the date of receipt of the evidence).  38 C.F.R. 
§ 3.400(o)(2) (2004).  See also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).  Evidence contained in the claims file 
showing that an increase was ascertainable up to one year 
before the claim was filed will be dispositive.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 135 (1992).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

CUE

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 
(2004).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  "To prove the existence of 
clear and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The 
specific allegation must assert more than merely disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In 
order to show that CUE occurred, the evidence must show that 
the law was incorrectly applied to the facts as they were 
known at the time and that, had the error not occurred, the 
decision would have been manifestly different.  Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).  The Board observes that the substance of law and 
regulations pertaining to CUE have not changed since 1996.






	(CONTINUED ON NEXT PAGE)


1.  Entitlement to an effective date prior to March 8, 1996 
for the grant of service connection for gastrointestinal 
disorders, including the issue of whether a June 1996 rating 
decision was clearly and unmistakably erroneous in assigning 
an effective date of March 8, 1996 for the grant of service 
connection.

Factual Background

The veteran filed an initial service connection claim for a 
stomach disorder in December 1986.  The RO denied the 
veteran's claim in a March 1987 rating decision.  That 
decision was duly appealed, and the veteran's claim was 
denied in an April 1989 Board decision.  The veteran was 
notified of the Board's decision in a letter dated April 28, 
1989.  He could not appeal to the Court, since his NOD was 
filed in April 1987, prior to the November 1988 effective 
date of the Veterans Judicial Review Act, Pub. L. No. 100-
687, 102 Stat. 4105 (1988).  The Board's decision was 
therefore final.  See 38 C.F.R. § 20.1100 (2004).

Following the Board's April 1989 decision, the veteran did 
not communicate with the RO regarding his stomach or 
gastrointestinal disorders until May 8, 1996, at which time 
he sought to reopen his previously-denied claim for a stomach 
disorder.  In support of the claim, the veteran submitted a 
medical statement from his treating physician to the effect 
that his service-connected anxiety and depression aggravated 
his stomach problems.

After obtaining additional private medical records and a VA 
examination, in a June 1996 rating decision, the RO found 
that the veteran had submitted new and material evidence 
supporting his claim for service connection for 
gastrointestinal disabilities, reopened the claim and granted 
service connection for gastric ulcers with gastritis, 
Barrett's esophagus with chronic reflux, post-gastrectomy 
secondary to service-connected chronic anxiety reaction with 
depression, conversion reaction and cephalgia.  A 40 percent 
disability rating was assigned, effective March 8, 1996, 
reflecting the date the veteran's claim was received by the 
RO.  The veteran did not appeal the RO's decision.

The veteran filed a claim for an earlier effective date for 
the grant of service connection for the gastrointestinal 
disorders in August 1999.  Included in this claim was the 
veteran's contention that the June 1996 rating decision 
contained CUE in assigning an effective date of March 8, 1998 
for the grant of service connection for gastrointestinal 
disorders.  In support of this argument, the veteran contends 
that service connection should be made effective May 18, 
1948, the day following his separation from service.  Such a 
date is appropriate, the veteran contends, because his 
gastrointestinal disabilities have existed since service.

Analysis

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  The Board's analysis has been undertaken 
with that obligation in mind.  However, based upon a complete 
review of the record and for the reasons and bases expressed 
immediately below, the Board finds that as a matter of law 
the currently assigned effective date of March 8, 1996 is the 
earliest date assignable for the grant of service connection 
for the veteran's gastrointestinal disabilities.

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection for the veteran's gastrointestinal disorders 
hinges on two factors: the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2004).  Thus, the Board 
must review the evidence to determine whether a request to 
reopen the previously denied claim of service connection for 
gastrointestinal disorders was filed after April 28, 1989, 
the date of notification of the last final Board decision on 
this claim, but before the current effective date of the 
award in question, March 8, 1996.  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992); see also EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) [VA must liberally construe all 
documents filed by a claimant in order to determine, or even 
to infer, what claims have been filed].

Review of the claims file reveals that the veteran contacted 
the RO on only three occasions between the Board's April 1999 
decision and his request to reopen in March 1996.  In July 
1991 the veteran responded to an inquiry from the RO as to 
his spouse's social security number; in January 1993 he 
responded to another inquiry from the RO as to the status of 
his dependents; and in February 1995, he requested a copy of 
his service medical records.  

These three contacts cannot suffice as a reopened claim for 
service connection for gastrointestinal disorders, formal or 
informal.  In Brannon v. West, 12 Vet. App. 32 (1998), the 
Court observed that while the VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994) "[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue . . . The 
indication need not be express or highly detailed; it must 
only reasonably raise the issue."  [These cases involve the 
Board, not an RO, but it is clear that the reasoning employed 
by the Court applies to all levels within VA.  Cf. EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).]  

Thus, there is nothing which could be reasonably construed as 
a formal or informal claim for service connection prior to 
March 8, 1996, as the records reflecting these three contacts 
contain no reference to the veteran's stomach disorder or to 
a desire for service connection.  The Board has identified no 
correspondence or other communication from the veteran which 
would serve as a claim for service connection after April 
1989 and before March 1996, and the veteran has pointed to 
none.  Accordingly, the March 8, 1996 effective date for 
service connection for a gastrointestinal disorder was 
correctly assigned and the veteran's appeal is denied as to 
that issue.

In reaching this conclusion, the Board has considered the 
veteran's contention that his gastrointestinal disorders have 
existed since service and that as a result service connection 
should be made effective May 18, 1946 (the day after his 
separation from service).  As noted above, however, in cases 
involving a reopened claim, the effective date of service 
connection is not solely contingent upon the date entitlement 
arose (i.e. the date the veteran first experienced a 
gastrointestinal disorder).  Rather, the effective date 
assigned is the later of the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2004).  Therefore, 
assuming arguendo that the veteran's gastrointestinal 
disorders began during his time in service, the earliest 
effective date of service connection would still be the date 
his reopened claim was received.  Review of the record 
reveals that the veteran's reopened claim for service 
connection for gastrointestinal disorders was received on 
March 8, 1996.  Therefore, this date was properly assigned by 
the RO as the effective date for service connection.

It appears that the veteran is contending that because he had 
gastrointestinal disabilities since service, he should be 
compensated for that entire time.  This amounts to an 
argument couched in equity.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  Thus, while the Board does not dispute that the 
veteran experienced gastrointestinal disabilities prior to 
the effective date of service connection which has been 
assigned above, it is constrained to apply the law as 
Congress has created it and cannot extend benefits out of 
sympathy for a particular claimant.

The Board has also considered the veteran's contention that 
the June 1996 rating decision contained CUE in assigning an 
effective date of March 8, 1996 for service connection for 
his gastrointestinal disabilities.  The arguments proffered 
by the veteran and his representative with regard to the CUE 
claim essentially mirror those contained in the non-CUE 
aspect of the veteran's claim, namely that service connection 
should be made effective the day after the veteran left 
service, as the veteran claims his gastrointestinal problems 
began on active duty.  

In furtherance of his CUE claim, the veteran has not 
referenced any facts that were not considered by the RO in 
arriving at the assigned effective date, or any pertinent 
statutory or regulatory provisions that were incorrectly 
applied to the facts, which is required in order to establish 
a valid claim of CUE.  See Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).  

In short, the veteran has not pled with any degree of 
specificity any error of law or fact that allegedly occurred, 
as required by law.  See Andre, 14 Vet. App. at 10.  The 
Board finds, therefore, that the veteran has failed to raise 
a valid claim of CUE in the October 1996 rating decision.  
His claim of CUE in the October 1996 rating decision is, 
therefore, denied as a matter of law.  See Luallen v. Brown, 
8 Vet. App. 92, 96 (1995) [if the veteran fails to plead a 
valid claim of CUE, his claim should be denied as a matter of 
law].  

2.  Entitlement to an effective date prior to March 8, 1995 
for the assignment of a total disability rating based on 
individual unemployability, including the issue of whether a 
September 1996 rating decision was clearly and unmistakably 
erroneous in assigning an effective date of March 8, 1996 for 
the total rating.

Factual Background

The veteran was initially granted service connection for 
cephalagia in a June 1946 rating decision; a 10 percent 
disability rating was assigned.  A September 1970 rating 
decision recharacterized the veteran's disability to 
psychoneurosis and conversion reaction with cephalagia and 
continued the 10 percent rating.  The assigned rating was 
subsequently increased to 30 percent in a November 1970 
rating decision.  The assigned rating was increased to 50 
percent in a February 1975 rating decision which again 
recharacterized the veteran's service-connected psychiatric 
disability, this time to "chronic anxiety reaction, with 
depression, conversion reaction with cephalagia."

The evidence of record reveals that the veteran initially 
submitted a specific claim for TDIU which was received by the 
RO on June 19, 1975.  Although a September 1975 rating 
decision denied an increased rating for the veteran's service 
connected anxiety reaction with depression, this decision did 
not specifically address the TDIU claim.  

The record reveals that in the years prior to his June 1975 
TDIU claim, the veteran was receiving weekly VA psychiatric 
treatment.  The records from this treatment reflect that the 
veteran suffered from a very high, and nearly continual, 
level of anxiety and nervousness.  The veteran also 
complained of memory lapses and showed regular agitation and 
tension regarding his business.  In particular, the veteran 
complained of problems with anger and intense conflict in 
interpersonal relationships, including those with his 
employees, clients, and family members.  The use of multiple 
prescription medications to treat the veteran's psychiatric 
problems was also noted.

Also of record at the time of the veteran's June 1975 TDIU 
claim is the report of a VA psychiatric examination dated in 
December 1974.  On mental status examination, the veteran 
exhibited a flat affect and was found to be agitated and 
tense.  He was also found to have poor insight and judgment 
and appeared discouraged and despondent.  The examiner noted 
that the veteran does not cope with situational stress very 
well and gets quite depressed and will occasionally have 
crying spells.  Also noted was the veteran's extremely short 
temper and the fact that he was easily irritable and 
frustrated.  The veteran also complained of poor peer 
relationships, sleep disturbance, and frequently wondering if 
life is worth living.  The veteran also reported that he was 
unable to work very much anymore due to his psychiatric 
symptomatology and that his condition, especially his poor 
peer relationships, were ruining what little business he had 
left.  Overall, the examiner noted that the veteran's 
condition was gradually deteriorating and that his level of 
incapacity was marked.  The examiner also reported that the 
veteran's "ability to continue functioning in his own 
business is rapidly diminishing . . . [h]e is functioning on 
a marginal basis now" and his "social and economic 
adjustments are marginal".  

Submitted with the June 1975 TDIU claim was a letter from the 
veteran's private physician, Dr. H.J.W.  Dr. W. stated that 
on March 20, 1975 he informed the veteran that "he should 
totally retire, effective immediately, due to the fact that 
he is longer able to continue in his business or  . . . any 
other business . . . due to extreme nervousness, anxiety, and 
depression."  Pursuant to his physician's advice, the 
veteran subsequently sold his private investigation business 
and permanently retired.  He was 49 years old at the time.  

Also of record is the report of a September 1975 VA 
psychiatric examination.  During this examination, the 
veteran voiced complaints similar to those found in his prior 
treatment records and examination reports including feelings 
of severe tension, depression, and nervousness to the point 
of not wishing to live at times.  He also reported several 
episodes of memory loss and increased feelings of anger and 
difficulty in controlling his temper.  The veteran noted that 
he had retired to due his psychiatric symptomatology in March 
1975.  

A letter dated in June 1975 was also received from J.V., the 
veteran's former secretary, who stated that because of the 
veteran's outbursts of anger he "has become almost 
unbearable to work with . . . there have been a lot of times 
that [the veteran] has caused me to cry because of his 
actions and tantrums."  J.V. also noted that the veteran 
"has gone into fits of rage over minor incidents any number 
of times."  She also noted that the veteran's anger problems 
cost his private investigation firm " a good deal of 
business because of the way he talks to people on the 
telephone . . . [t]here are times when he becomes rude to the 
point of being insulting."  J.V. further reported that on 
several occasions she witnessed the veteran break down and 
cry on the job.  She also noted that she was no longer 
employed by the veteran because he has "broken down and on 
the advice of his doctor . . . retired completely from 
business."

As has been described elsewhere in this decision, the veteran 
submitted another claim of entitlement to TDIU in March 1996; 
the RO granted TDIU and assigned an effective date of March 
8, 1996; the veteran appealed; and the Board granted an 
effective date of March 8, 1995.  That aspect of the Board's 
June 2001 decision was not vacated by the Court.

Analysis

The veteran is seeking an effective date of March 1975 for 
the grant of TDIU.  He essentially claims that this date is 
appropriate because he stopped working due to his service 
connected psychiatric disabilities at that time.  

As noted in the law and regulations section above, the 
effective date of a TDIU claim is generally the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2004).  Under the provisions 
of 38 C.F.R. § 3.400(o)(2), however, if the claim is filed 
within one year of the date that the evidence shows that an 
increase in disability has occurred, the effective date will 
be the earliest date as of which an increase is factually 
ascertainable.

In the instant case, the veteran filed an initial TDIU claim 
in June 1975.  The veteran's claim was presented via a letter 
signed by his accredited representative, and specifically 
stated that it was an "application for . . . benefits due to 
unemployability as a result of [the veteran's ] service 
connected disabilities."  The letter was received on June 
19, 1975.  Moreover, received on June 29, 1975 was a VA Form 
21-527, Income - Net Worth and Employment Statement.  In item 
10, "Did you have to quit your last job or self-employment 
on account of your physical condition?", the veteran 
responded "Yes" "Because of service connected disab."  On 
the reverse side of the form were the words "Application for 
unemployability due to service connected disability."  The 
date the veteran claimed to have become totally disabled was 
March 20, 1975 [item 4].      

This TDIU claim, however, was not acted on by the RO.  In a 
rating decision dated September 24, 1975, the RO denied an 
increased rating for the veteran's service-connected 
psychiatric disability.  In October 1975, the RO wrote to the 
veteran, indicating that "the evidence does not warrant any 
change in your prior evaluation."  This was clearly meant to 
signal a denial of the increased rating claim.  There is no 
indication that the RO considered the TDIU claim.  Based upon 
this unacted-upon TDIU claim, the Board finds that the claim 
for TDIU was pending since June 19, 1975.         

The Board must therefore review the record to determine if 
the veteran was unemployable due to his service-connected 
disabilities as early as June 19, 1975 (the day his TDIU 
claim was received) or up to one year prior to that date. 
 See 38 C.F.R. § 3.400, 4.16 (2004).  

After a careful review of the record, the Board finds that 
the veteran has been unemployable to due his service 
connected psychiatric disability since March 20, 1975.  This 
is the date which was provided by the veteran himself in item 
4 of the VA Form 21-527 he filed later in June 1975.  In 
support of this finding, the Board notes that the veteran's 
private physician, Dr. W, advised the veteran on that date 
that that he was no longer able to continue in his business 
or any other due to extreme nervousness, anxiety, and 
depression.  No contradictory medical opinion has been 
associated with the claims file.  The record reflects that 
the veteran followed his physician's advice and sold his 
private investigation business and permanently retired.  As 
noted above, the veteran was only 49 years old at the time.  

The remainder of the medical and other evidence of record 
appears to be consistent with Dr. W's conclusion, and it 
reflects a significant deterioration in both the veteran's 
business and his psychological well being in the years 
leading up to March 1975.  In particular, VA treatment 
records in the years prior to the veteran's retirement reveal 
that the veteran was suffering from a near continual 
extremely high level of nervousness and anxiety.  These 
records also reflect the veteran's acute problems with anger 
and the intense conflict in his interpersonal relationships, 
including those with his employees, clients, and family 
members.  

The December 1974 VA psychiatric examination, conducted only 
four months before the veteran stopped working, also confirms 
his severe level of impairment.  During this examination, the 
veteran particularly noted that he was unable to work much 
anymore due to his severe anxiety, nervousness and 
depression.  He also noted that his poor peer relationships, 
irritability and outbursts of anger were ruining what little 
business he had left.  The veteran's reports of memory loss 
and crying spells coupled with the examiner's finding that 
the veteran was despondent and unable to cope with stress 
also indicate his growing inability to work.  The Board also 
finds significant the fact that the examiner found the 
veteran to be functioning on only a marginal level and that 
his ability to continue functioning in his job was rapidly 
diminishing.  

The non-medical evidence also reflects the impact of the 
veteran's psychological disability on his ability to work.  
Of note is the June 1975 letter from J.V., the veteran's 
former secretary, which confirms the severity of the 
veteran's outbursts of anger and inability to maintain 
professional relationships.  She specifically reported that 
the veteran was "almost unbearable to work with" and caused 
her to cry on several occasions due to his tantrums.  She 
also noted that he treated clients of the business no better, 
and reported that his fits of rage, rudeness, and insulting 
behavior had caused the business to greatly suffer.  She 
further reported witnessing the veteran break down crying at 
the office on several occasions.

In short, the record reveals that the veteran stopped working 
in March 1975 due to his service-connected psychiatric 
disability.  This decision was made on the advice of the 
veteran's private physician who advised him that he was no 
longer able to work due to extreme nervousness, anxiety, and 
depression.  The other evidence of record supports this 
conclusion and reflects the veteran's severe problems with 
anger and maintaining interpersonal relationships.  
Therefore, the Board finds that the veteran is entitled to 
TDIU effective March 20, 1975, the date the veteran was 
advised to (and did) stop working.  Although the veteran's 
service-connected psychiatric disability was undoubtedly 
severe prior to this date, the record reflects that he was 
still working before March 20, 1975.  The veteran does not 
contend otherwise, and indeed as discussed above he himself 
has pointed to March 20, 1975.  

Accordingly, the Board holds that the evidence supports a 
grant of a total disability rating based upon individual 
unemployability due to service-connected disabilities 
effective March 20, 1975.

Because the Board has granted an effective date of March 20, 
1975 for the grant of TDIU, the veteran's claim of CUE in the 
September 1996 has been rendered moot, as the veteran has 
been granted the benefit sought on appeal.  In any event, as 
discussed with respect to the first issue on appeal, the 
veteran has not presented a specific, actionable CUE claim in 
any event.  See Andre, supra.  Mere disagreement with a VA 
decision does not amount to a valid claim of CUE.  See 
Crippen, supra.

In summary, for reasons and based expressed above, the Board 
concludes that an effective date of March 20, 1975 is 
warranted for TDIU.  The benefit sought on appeal is 
accordingly granted.


ORDER

An effective date earlier than March 8, 1996, for the grant 
of service connection for gastrointestinal disorders is 
denied.

An effective date of March 20, 1975, for the award of a total 
disability rating based upon individual unemployability due 
to service-connected disabilities is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

	

                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


